Opinion of the Court
FLETCHER, Chief Judge:
The appellant was convicted, contrary to his pleas, of two specifications of larceny and one specification of wrongful disposition of government property, in violation of Articles 121 and 108, Uniform Code of Military Justice, 10 U.S.C. §§ 921 and 908, respectively. He was sentenced to a bad-conduct discharge, confinement at hard labor for two years, forfeiture of all pay and allowances, and reduction to the lowest enlisted grade. The convening authority approved the findings and sentence, and the United States Army Court of Military Review approved the findings and only so much of the sentence as provided for a bad-conduct discharge, confinement at hard labor for eighteen months, total forfeitures, and reduction to the grade of Private E-l. We granted the petition for review to consider the questions of whether the prosecution for the first specification of larceny violated a grant of testimonial immunity, and whether the accused was prejudiced by the trial counsel’s sentencing argument urging deterrence of others as a basis for the imposition of the harsher sentence.1 We need address only the first issue.
Counsel for the appellant have structured a multi-faceted attack on the grant of immunity utilized in this case. Many of these *295contentions were considered by the Court in United States v. Rivera, 1 M.J. 107 (C.M.A. 1975), and need not be addressed again. What must be determined is whether the prosecution satisfactorily established a legitimate, independent source2 for its evidence against the appellant as to specification 1, Charge I. In Rivera, we reiterated the Supreme Court’s3 standard for the Government’s burden of establishing the requisite independent source, as follows:
This burden of proof, . . . , is not limited to a negation of taint; rather, it imposes on the prosecution the affirmative duty to prove that the evidence it proposes to use is derived from a legitimate source wholly independent of the compelled testimony.
Indeed, we observed that although the concept of use immunity had, within the above framework, passed constitutional muster,4 the strict standard enunciated by the Supreme Court in Kastigar v. United States, 406 U.S. 441, 92 S.Ct. 1653, 32 L.Ed.2d 212 (1972), compelled the conclusion that “only the exceptional case can be tried after a grant of testimonial immunity.”5
Counsel for the Government acknowledge the Kastigar standard, and its corollary that this burden will not be satisfied by mere assurances by the Government that all evidence was independently obtained, “no matter that they were uttered in good faith and with the utmost integrity of belief.” 6 However, the Government contends that the evidentiary hearing which we made mandatory in Rivera 7 was not necessary in this case because, in their view, counsel for the appellant did not satisfactorily raise the issue to “put the Government to its burden of establishing the independence of its evidence.” 8
Government counsel premise this argument on the fact that the defense counsel’s motion at trial focused on whether the immunity granted the accused had been full/transactional as opposed to use/testimonial.9 Counsel urge that, as such, the trial judge had no obligation to require the prosecution to demonstrate the existence of a legitimate independent source for its evidence on this charge. We disagree, for this reason:
Once a defendant demonstrates that he has testified, under a state grant of immunity, to matters related to the federal prosecution, the federal authorities have the burden of showing that their evidence is not tainted by establishing that they had an independent, legitimate source for the disputed evidence.10
*296Here, while the trial judge properly determined that the appellant had previously testified pursuant to a grant of use immunity, he limited his inquiry on the question of legitimate independent source to the following:
Q: [N]ow, does the Government intend to introduce in this trial any testimony which Specialist Whitehead gave at the Hillmon trial?
A: No, your Honor.
This is simply insufficient, and corrective action is required.11
Unlike Rivera, the record before us does not demonstrate that the Government made derivative use of this accused’s testimony from the earlier trial, and hence, a remand, rather than dismissal, is necessary.
The decision of the United States Army Court of Military Review as to specification I, Charge I, and the sentence, is vacated. The record of trial is returned to the Judge Advocate General of the Army with direction to return the record to a convening authority for a limited rehearing on the question of the existence of a legitimate independent source for the prosecution’s evidence as to this offense. The limited rehearing will be held within 30 days of the date of this decision unless a continuance is otherwise granted by the presiding judge. Should either the trial judge conclude the government failed to establish a legitimate independent source for its evidence, and thereby enters an order setting aside the finding as to that charge, or the convening authority determine a rehearing to be impracticable and dismisses the charge, the convening authority will then reassess the sentence, following a new review and action, and forward the record for further review under Article 66, UCMJ.
Alternatively, should the trial judge conclude that the Government had a legitimate, independent source for its evidence, he shall reinstate the finding and sentence, and forward his special findings of fact as well as conclusions of law to this Court in addition to a verbatim transcript.
Judge PERRY concurs.

. Under the guidelines set forth recently in United States v. Varacalle, 4 M.J. 181 (C.M.A. 1978), the argument in question, which merely listed deterrence of others as one of many factors for the court members to consider on sentencing, was proper.


. Murphy v. Waterfront Comm’n, 378 U.S. 52, 84 S.Ct. 1594, 12 L.Ed.2d 678 (1964).


. Kastigar v. United States, 406 U.S. 441, 460, 92 S.Ct. 1653, 32 L.Ed.2d 212 (1972).


. Zicarelli v. New Jersey State Comm’n of Investigation, 406 U.S. 472, 92 S.Ct. 1670, 32 L.Ed.2d 234 (1972); see United States v. Wilson, 421 U.S. 309, 95 S.Ct. 1802, 44 L.Ed.2d 186 (1975).


. United States v. Rivera, 1 M.J. 107, 111 n. 6 (C.M.A. 1975).


. United States v. Rivera, supra. See United States v. Seiffert, 463 F.2d 1089 (5th Cir. 1972); United States v. Kelly, 464 F.2d 709 (5th Cir. 1972); In re Inzirillo, 542 F.2d 90 (1st Cir. 1976).


. See United States v. McDaniel, 449 F.2d 832, 836-37 (8th Cir. 1971), cert. denied 405 U.S. 992, 92 S.Ct. 1264, 31 L.Ed.2d 460 (1972).


. Brief on Behalf of the United States under Rule 43, page 8.


. The defense contended at trial that despite the fact that the letter ordering the appellant to testify at his co-accused’s trial both by its heading and its express terms was clearly a grant of testimonial immunity, dismissal was required because the defense had assumed that full immunity had been given. We are satisfied that the record of trial, including the exhibits offered and the testimony of the various personnel involved in the issuance and utilization of the grant of immunity, supports the trial judge’s ruling that the appellant testified pursuant to a valid grant of use immunity, and that hence, subsequent prosecution was not automatically barred. As detailed above, the problem in this case is the failure of the trial judge to require the prosecution to establish on the record compliance with the Murphy-KastigarRivera standard concerning a legitimate independent source.


. Murphy v. Waterfront Comm’n, 378 U.S. 52, 79 n. 18, 84 S.Ct. 1594, 12 L.Ed.2d 678 (1964).


II. As the Supreme Court noted in Kastigar v. United States, supra, this burden of proof is not simply “limited to a negation of taint,” and it, therefore, becomes evident why a full evidentiary hearing, as opposed to the rather limited inquiry found in this record, is required. Not only did this trial judge fail to conduct the type of hearing necessary to make a sufficient record for appellate review [United States v. Rivas, 3 M.J. 282 (C.M.A.1977) (Fletcher, C. J., concurring)], but the very nature of his single question indicates a lack of perception as to the full extent and nature of this burden of proof.
While we can appreciate the Government’s position that counsel should raise and litigate issues at trial, we will not accept their contention that the defense waived further consideration of this issue. Indeed, once there was evidence that the accused had given testimony pursuant to a grant of testimonial immunity, the prosecution was required to go forward with evidence s of a legitimate independent source as a predicate for further proceedings.
We reject government counsel’s argument that this rule places the Government in the position of sua sponte anticipating and answering all possible objections to its evidence, regardless of the ground or merits, prior to a motion by the defense. Instead, we simply apply the understandably strict standard set forth by the Supreme Court for subsequent prosecution of a person who testified under a grant of immunity.